Name: COMMISSION REGULATION (EC) No 758/97 of 25 April 1997 determining the extent to which applications lodged in April 1997 for licences for certain eggs and poultrymeat products under the regime provided for by the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, Romania and Bulgaria can be accepted
 Type: Regulation
 Subject Matter: Europe;  animal product;  trade policy;  international trade;  tariff policy
 Date Published: nan

 26 . 4 . 97 EN Official Journal of the European Communities No L 110 /43 COMMISSION REGULATION (EC) No 758/97 of 25 April 1997 determining the extent to which applications lodged in April 1997 for licences for certain eggs and poultrymeat products under the regime provided for by the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic , Romania and Bulgaria can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 2699/93 (') laying down detailed rules for the application in the eggs and poultrymeat sector of the regime provided for by the Agreements concluded by the Community with the Republic of Poland , the Republic of Hungary and the former Czech and Slovak Federal Republic, as last amended by Regulation (EC) No 2513/96 (2), and in parti ­ cular Article 4 (5) thereof, Having regard to Commission Regulation (EC) No 1 559/94 (3) laying down detailed rules for the application in the eggs and poultrymeat sector of the regime provided for by the Agreements concluded by the Community, of the one part, and Bulgaria and Romania, of the other part, as last amended by Regulation (EC) No 2513/96, and in particular Article 4 (5) thereof, Whereas the applications for import licences lodged for the second quarter of 1997 are, in the case of some products, for quantities less than or equal to the quantities available and can therefore be met in full , but in the case of other products the said applications are for quantities greater than the quantities available and must therefore be reduced by a fixed percentage to ensure a fair distribution , HAS ADOPTED THIS REGULATION: Article 1 1 . Applications for import licences for the period 1 April to 30 June 1997 submitted under Regulations (EEC) No 2699/93 and (EC) No 1559/94 shall be met as referred to in Annex I. 2. During the first 10 days of the period 1 July to 30 September 1997 applications may be lodged pursuant to Regulations (EEC) No 2699/93 and (EC) No 1559/94 for import licences for a total quantity as referred to in Annex II . Article 2 This Regulation shall enter into force on 26 April 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 April 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 245 , 1 . 10 . 1993 , p . 88 . (2) OJ No L 345, 31 . 12 . 1996, p . 30 . 1 OJ No L 166, 1 . 7 . 1994, p . 62 . No L 110/44 EN Official Journal of the European Communities 26 . 4. 97 ANNEX I Group No Percentage of acceptance of import licences submitted for the period 1 April to 30 June 1997 1 3,20 2 4,46 4 100,00 7 2,47 8 10,75 9 2,87 10 100,00 11  12 45,45 14  15 8,13 16 100,00 17 100,00 18  19 30,30 21 100,00 22 100,00 23 100,00 24  25  26  27  28  30  31  32 100,00 33  34  35  36  37 18,17 38  39  40  43 100,00 26. 4 . 97 EN Official Journal of the European Communities No L 110/45 ANNEX II (tonnes) Group No Total quantity available for the period 1 July to 30 September 1997 1 3 262,00 2 302,50 4 6 817,06 7 2 100,00 8 512,50 9 512,50 10 449,56 11 210,25 12 462,00 14 2 625,00 15 1 225,00 16 518,00 17 1 105,00 18 165,00 19 145,25 21 769,25 22 668,80 23 1 376,75 24 181,25 25 3 652,50 26 225,00 27 1 477,50 28 169,00 30 937,50 31 412,50 32 497,50 33 337,50 34 1 822,50 35 105,00 36 735,00 37 43,75 38 516,75 39 1 330,20 40 248,10 43 636,94